 In the Matter of ELECrRIoSTEELCASTINGSCOMPANYandUNITEDSTEELWORKERSOFAMERICA, AFFILIATEDWITHTHE CONGRESS OFINDUSTRIALORGANIZATIONSCase No. 9-R-1264.-Decided December 24,1943Messrs. Joseph J. DanielandWilliam G. Davis,both of Indianap-olis, Ind., for the Company.Messrs. James Robb, Harry Burns, and Harry Dougherty,all ofIndianapolis, Ind., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations,on behalf ofitsmembers of Local 3114, herein called the Union,alleging that aquestion affecting commerce had arisen concerning the representationof employees of Electric Castings Company, Speedway,Indianapolis,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W.Coddaire, Trial Examiner.Said hearing was held at In-dianapolis,Indiana, on November 24, 1943.The Company and theUnion appeared,participated,and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYElectric Steel Castings Company, an Indiana corporation, is en-gaged in manufacturing unfinished steel castings.For this purpose54 N. L.R B., No. 8.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDit operates a plant located at Speedway, Indianapolis, Indiana, withwhich we are concerned herein.During the past year, the Companypurchased raw materials valued in excess of $500,000, of which ap-proximately 10 percent was purchased from points outside the State ofIndiana.During the same period, the Company manufactured prod-ucts valued in excess of $1,500,000, more than 25 percent of which wasshipped to points outside the State of Indiana.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America and its Local Union 3114 are labororganizations affiliatedwith theCongress of Industrial Organizations,admittingto membershipemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated October 19, 1943, the Union advised the Companythat it represented a majority of its employees and that it desired toenter into a wage agreement with respect to them.The Companyreplied by letter dated October 23, in which it indicated doubt ofthe Union's majority status and declined to enter into any discussionswith respect to its employees.Thereafter, the Union advised theCompany of the filing of the petition in the instant case.A statement of the Field Examiner introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the union hereinafter found appropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks to represent a unit consisting of all production andmaintenance employees of the Company, excluding foremen, office andclerical employees, plant-protection employees, time-study men, andall supervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees oreffectively recommend such action.The Company, while agreeinggenerally with the foregoing unit, contends that office and clerical em-ployees should be included therein.1The Field Examiner reported that the Union submitted 92 designations,all of whichbore apparently genuine and original signatures:that 80 of the designations contained sig-natures of persons appearing upon the Company s pay roll for the period ending October 30,1943 ; and that said pay roll contained the names of 181 persons in the unit hereinafterfound appropriate.He further reported that there were 201 persons in the unit claimedappropriate by the Company. ELECTRIC STEEL CASTINGS COMPANY45While the record indicates points of similarity between the officeand clerical employees and the production and maintenance employeeswith respect to their conditions of employment, we are of the opinionthat such evidence is not sufficient to warrant a finding that bothgroups of employees belong within the same unit. It has been ourusual policy to differentiate between these groups because of obviousfunctional dissimilarities and we can see no sufficient reason in theinstant proceeding for departing therefrom.Accordingly, we shallexclude office and clerical employees from the unit.2We find that all production and maintenance employees of the Com-pany, excluding office and clerical employees, plant-protection em-ployees, time-study men, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitue a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning -representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electric SteelCastings Company, Speedway, Indianapolis, Indiana, an election bysecret ballot shall be conducted as early as.possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11 of said Rules and Regulations,among the employees.in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation -2 SeeMatterof Consolidated Aircraft Corporation,45 NL. R. B 1155;Matter of TheCollis Company,46 N. L.R B. 680 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Steelworkers of America, Local Union 3114, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining.